UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period :	October 1, 2012 — September 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Fund Annual report 9 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 44 About the Trustees 45 Officers 47 Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Message from the Trustees Dear Fellow Shareholder: Political events, including the 16-day partial shutdown of the federal government in October, have created an unpredictable environment for investors. Generally, investors prefer clarity, and the drawn-out political wrangling and lack of resolution of the budget and debt ceiling have obscured the way forward for many. Still, markets have shown remarkable resiliency this year, with the S&P 500 Index up approximately 25% as of October 31, 2013. Corporate balance sheets appear to be healthy, and profits remain strong. Moreover, the Federal Reserve has pledged to maintain an aggressive monetary stimulus policy until the U.S. economic recovery establishes a firm footing. Of course, it is impossible to predict political and economic outcomes, but we know from past experience the value of maintaining a long-term perspective when it comes to investing. At Putnam, our investment professionals combine in-depth fundamental research, active investing, and risk management strategies that can serve investors well in any market. By integrating investment innovation with alternative approaches, we offer a diverse set of products for a wide range of financial goals. We also strongly emphasize the importance of seeking the guidance of a financial advisor who can help you work toward your investment goals, based on your individual time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. About the fund Seeking to offer accessibility and current income with relatively low risk For most people, keeping part of their savings in an easily accessible place is an essential part of an investment plan. Putnam Money Market Fund can play a valuable role in many investors’ portfolios because it seeks to provide stability of principal and liquidity to meet short-term needs. In addition, the fund aims to provide investors with current income at short-term rates. Because it invests in high-quality short-term money market instruments, the fund’s risk of losing principal may be lower than that of other funds. It typically invests in securities that are rated in the highest or second- highest category of at least one nationally recognized rating service. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. Money market fund yields typically rise and fall along with short-term interest rates. Money market funds may not track rates exactly, however, as securities in these funds mature and are replaced with newer instruments earning the most current interest rates. Whether you want to earmark money for near-term expenses or future investment opportunities, or just stow away cash for a“rainy day,” this fund can be an appropriate choice. Types of money market securities Money market securities are issued by governments, government agencies, fi nancial institutions, and established non-fi nancial companies. Securities your fund invests in include: Commercial paper Short-term unsecured loans issued by large corporations, typically for fi nancing accounts receivable and inventories Bank certificates of deposit Direct obligations of the issuing commercial bank or savings and loan association Repurchase agreements (repos) Contracts in which one party sells a security to another party and agrees to buy it back later at a specified price; acts in economic terms as a secured loan Government securities Direct short-term obligations of governments or government agencies; for example, U.S. Treasury bills Variable -rate demand notes (VRDNs) Floating -rate securities with a long-term maturity, usually 20 or 30 years, that carry a coupon that resets every one or seven days, making them eligible for purchase by money market mutual funds Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Class A shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. Due to market volatility, current performance may be higher or lower than performance shown. See pages 2–3 and 11–12 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. 4 Money Market Fund Interview with your fund’s portfolio managers How would you characterize the market environment for the 12months ended September30, 2013? Joanne: Continued evidence of a slowly recovering U.S. economy and positive investor sentiment fueled a rally across the financial markets well into the spring of 2013. However, the market environment became less hospitable in May, when the Federal Reserve suggested that it could begin tapering its bond-buying stimulus program if economic conditions continued to improve. The debate over the end of the Fed’s quantitative easing [QE] program became the focus of markets around the world, and equity and fixed-income markets sold off sharply. In June, Fed Chairman Ben Bernanke clarified his statements, adding that the pace of tapering and eventual withdrawal of QE would be economically driven. During July, many sectors of the financial markets recovered, especially global stocks. However, August brought new concerns about potential U.S. military involvement in Syria and the looming U.S. debt ceiling, as well as lingering anxiety about the Fed’s withdrawal of its stimulus program. At its September2013 meeting, the Fed surprised many observers by deciding not to begin scaling back QE — thereby keeping rates unchanged. Most asset classes generally rallied after the Fed’s announcement. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/13. See pages 2–4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 14–15. Money Market Fund 5 The performance of U.S. equity and fixed-income markets, which previously had been buoyed by the unprecedented, massive liquidity created by the Fed’s stimulus program, began to diverge in the second half of the reporting period. Stocks shook off the uncertainty and resumed a strong rally that had been in place for more than a year. As a result, U.S. equities closed out the period with favorable results, despite some trepidation about a U.S. government shutdown in the final days of the period. U.S. credit markets, however, had a more acute reaction to the Fed’s announcements in May and June. Interest rates rose — causing the bond yield curve to steepen overall. The upward trend in rates depressed performance, as bond prices tend to move in the opposite direction of rates. Convertible securities and high-yield bonds were notable exceptions and posted positive results. Allocations are represented as a percentage of the fund’s net assets as of 9/30/13. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. * The “Cash and net other assets” category may show a negative market value percentage as a result of the timing of trade-date and settlement-date transactions. 6 Money Market Fund How did the interest - rate volatility affect the performance of Putnam Money Market Fund during the reporting period? Jonathan: Money market instruments were affected less by the market volatility given their shorter-term focus, and, accordingly, stood up to their reputation as being a safe harbor in times of market turmoil. For the 12months ended September30, 2013, the fund performed in line with the current interest-rate environment, which has been defined, in large measure, by the Fed’s decision to hold its benchmark federal funds rate steady in the 0%-to-0.25% range since December2008. At period-end, the fund’s weighted average days to maturity stood at 41 days. What are your thoughts about the recent rate volatility and the future course for the U.S. economy? Joanne: The Fed’s talk of reducing stimulus during its May/June time frame caused unease among bond investors, and the rise in longer-term yields that we saw during that period was quite dramatic. In our opinion, the Fed concluded this past spring that the economy was in a much healthier state than when the latest round of QE had begun in late 2012, and that if the pace of improvement continued, it would be prudent to begin dialing back its bond-buying program. However, at its September meeting, the central bank decided to wait for further evidence of improvement in economic growth and in the labor market before setting a timetable. In short, Fed officials now appear more concerned about hints of softness in the recent economic data, such as retail sales, and are less impressed with the strong This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. Money Market Fund 7 data elsewhere in the U.S. economy. We also believe the central bank may be more worried about fiscal issues at the federal level than the financial markets appear to be, given recent market performance. Although the political standoff around the debt ceiling has been temporarily resolved, there is certainly the chance that similar events will be repeated in early 2014. For now, we expect the markets to refocus on economic data over the near term. What was your strategy to capture income amid the volatility? Jonathan: Bernanke’s comments about the future course of interest-rate policy did not have the same effect on shorter-maturity money market instruments as they did on longer-dated securities. In fact, the short end of the yield curve tightened during the second half of the fiscal year, as the seasonal supply of Treasury bills matured and Fed policy continued to hold short-term interest rates close to zero. Thus, as we approached the deadline for reaching the debt ceiling limitation, the portfolio had limited exposure to U.S. Treasury obligations, and we maintained a cautious approach of restricting Treasury purchases with October and November2013 maturities. In this challenging environment, we looked for investments that allowed us to extend maturities further out on the money market yield curve to lock in attractive rates for longer periods of time, as well as floating-rate securities that reset on a one- or three-month basis. Accordingly, we added exposure to various bank names in commercial paper and certificates of deposit. Repurchase agreements with what we believe are strong counterparties continue to represent a large weighting in the portfolio, as they provide a regular source of liquidity. We also added exposure to municipal securities, such as municipal commercial paper and variable-rate demand notes, which offered diversification and income opportunities. Which fund holdings exemplified your strategy during the period? Joanne: We think that underlying bank fundamentals are strong, and we have invested in what we believe are large, credit-worthy banks, such as Bank of Montreal and Westpac Banking. We believe these banks’ asset-quality measures are improving and profits are being retained to help build capital. In our opinion, these positive developments are somewhat offset by the banks’ underlying revenue weakness with soft loan demand, pressured interest margins, and ongoing regulatory pressure on fee business. The fund also held commercial paper issued by MetLife Short Term Funding, a subsidiary of MetLife Inc., a major provider of insurance, benefits, and financial services. We continue to find what we believe are attractive opportunities in the first-tier corporate and asset-backed commercial paper [ABCP] market. The ABCP issuers that we consider safe and appropriate investments for the fund must be backed by diverse, high-quality financial assets, such as trade receivables, commercial loans, auto loans, mortgage loans, and other asset types. These issuers must maintain ample third-party structural support and have strong management and sponsorship. Old Line Funding and Chariot Funding are examples. We also found several investments in the tax-exempt commercial paper market, which offered attractive rates relative to taxable money market securities and added security diversification. The fund’s investments in Princeton University and Texas Public Finance Authority exemplify our strategy. 8 Money Market Fund Could you bring us up to date with regard to the Securities and Exchange Commission’s [SEC’s] efforts to improve the functioning of the money markets? Jonathan: This past June, the SEC released a new proposal for money market funds to address structural vulnerabilities. Possibilities include a floating net asset value for some money market funds, establishing liquidity fees and redemption gates, or a combination of these that could be used under certain circumstances. The industry, investors, and issuers had until September17, 2013, to submit comments, with the goal of potentially seeing a new amendment by early 2014. In addition to criticisms that these reforms would be expensive and difficult to implement, there is some debate as to whether these reforms would adequately make money market funds less susceptible to investors withdrawing their investments in a financial crisis. It is interesting to note that many portfolio managers, investor groups, and interested parties expressed in their comment letters that municipal money market funds should not be subject to the structural proposals. We will continue to closely monitor developments and their impact on our shareholders. Should investors expect continued volatility in the coming months? Joanne: There has been a great deal of market concern about when the Fed might begin to phase out its purchases, at what pace, and how quickly this will be followed by monetary tightening in the form of a rise in the federal funds rate. So, with less clarity about these issues than investors wish for, we expect continued volatility in interest rates as investors adjust their expectations about Fed policy. However, when the Fed does begin to taper, we believe it will likely be some time before they actually start to tighten and raise the federal funds rate. Building on the fund’s twin goals of safety and liquidity, we believe the portfolio is prudently positioned for income opportunities in the current market environment. Thank you, Joanne and Jonathan, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. Money Market Fund 9 IN THE NEWS With the U.S. Federal Reserve facing the formidable challenge of starting to unwind its unprecedented monetary stimulus program, President Barack Obama in October nominated Janet Yellen to chair the world’s most powerful central bank. Ben Bernanke completes his second four-year term as Fed chairman on January31, 2014. If she receives congressional confirmation, Yellen, vice chairman of the Fed since 2010 and a key architect of the central bank’s $85-billion-a-month asset-purchase program, would become the first woman to lead the central bank in its 100-year history. Bernanke, who led the Fed in its efforts to help the U.S. economy withstand the worst financial crisis since the 1930s, has said that the central bank will not taper its monthly bond purchases until U.S. economic data, particularly with respect to employment, show further improvement. The Fed has also pledged to hold short-term interest rates near zero until the nation’s unemployment rate, which stood at 7.2% as of September 30, 2013, reaches 6.5%, provided inflation remains in check. 10 Money Market Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class T (inception dates) (10/1/76) (4/27/92) (2/1/99) (12/8/94) (1/21/03) (12/31/01) Net Net Net Net asset Before After Before After asset asset asset value CDSC CDSC CDSC CDSC value value value Annual average (life of fund) 5.30% 4.84% 4.84% 4.85% 4.85% 5.16% 4.84% 5.07% 10 years 17.73 14.47 14.47 14.47 14.47 16.72 14.56 16.05 Annual average 1.65 1.36 1.36 1.36 1.36 1.56 1.37 1.50 5 years 0.95 0.63 –1.37 0.63 0.63 0.83 0.63 0.76 Annual average 0.19 0.13 –0.28 0.13 0.13 0.17 0.13 0.15 3 years 0.03 0.03 –2.97 0.03 0.03 0.03 0.03 0.03 Annual average 0.01 0.01 –1.00 0.01 0.01 0.01 0.01 0.01 1 year 0.01 0.01 –4.99 0.01 –0.99 0.01 0.01 0.01 Net Net Net Net Current rate asset Before After Before After asset asset asset (end of period)* value CDSC CDSC CDSC CDSC value value value Current 7-day yield (with expense limitation) 0.01% 0.01% — 0.01% — 0.01% 0.01% 0.01% Current 7-day yield (without expense limitation) –0.37 –0.86 — –0.88 — –0.52 –0.87 –0.61 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and T shares generally have no CDSC. Performance for class B, C, M, R, and T shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares. * The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns and yields would have been lower. Class B share performance does not reflect conversion to Class A shares. Money Market Fund 11 Comparative Lipper returns For periods ended 9/30/13 Lipper Money Market Funds category average* Annual average (life of fund) 5.35% 10 years 15.18 Annual average 1.42 5 years 0.62 Annual average 0.12 3 years 0.05 Annual average 0.02 1 year 0.02 Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/13, there were 228, 218, 202, 173, and 13 funds, respectively, in this Lipper category. Fund distribution information For the 12-month period ended 9/30/13 Distributions Class A Class B Class C Class M Class R Class T Number 12 12 12 12 12 12 Income $0.000101 $0.000101 $0.000101 $0.000101 $0.000101 $0.000101 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class T Total annual operating expenses for the fiscal year ended 9/30/12 0.52% 1.02% 1.02% 0.67% 1.02% 0.77% Annualized expense ratio for the six-month period ended 9/30/13*† 0.15% 0.15% 0.15% 0.15% 0.15% 0.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Reflects a voluntary waiver of certain fund expenses. 12 Money Market Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2013, to September 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $0.75 $0.75 $0.75 $0.75 $0.75 $0.75 Ending value (after expenses) $1,000.10 $1,000.10 $1,000.10 $1,000.10 $1,000.10 $1,000.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2013, use the following calculation method. To find the value of your investment on April 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $0.76 $0.76 $0.76 $0.76 $0.76 $0.76 Ending value (after expenses) $1,024.32 $1,024.32 $1,024.32 $1,024.32 $1,024.32 $1,024.32 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Money Market Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares generally are fund shares that have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class M shares from another Putnam fund. Exchange of your fund’s class M shares into another fund may involve a sales charge, however. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class T shares are not subject to an initial sales charge or CDSC (except on certain redemptions of shares acquired by exchange of shares of another Putnam fund bought without an initial sales charge); however, they are subject to a 12b-1 fee. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Money Market Funds category average is an arithmetic average of the total return of all money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Money Market Fund Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2013, Putnam employees had approximately $400,000,000 and the Trustees had approximately $96,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Money Market Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Money Market Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and Money Market Fund 17 • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable 18 Money Market Fund to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, Putnam Management voluntarily waived certain fees in order to enhance your fund’s annualized net yield during its fiscal year ending in 2012. The Trustees noted that this fee waiver was voluntary and may be modified or discontinued at any time without notice. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual Money Market Fund 19 funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Money Market Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2012, there were 236, 224 and 216 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should 20 Money Market Fund be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Money Market Fund 21 Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Money Market Fund Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Money Market Fund (the “fund”) at September 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 8, 2013 Money Market Fund 23 The fund’s portfolio 9/30/13 Principal REPURCHASE AGREEMENTS (25.8%)* amount Value Interest in $45,000,000 joint tri-party repurchase agreement dated 9/30/13 with BNP Paribas Securities Corp. due 10/1/13 — maturity value of $7,619,023 for an effective yield of 0.11% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.5662% to 9.875% and due dates ranging from 5/1/14 to 6/15/45, valued at $47,250,000) $7,619,000 $7,619,000 Interest in $333,000,000 joint tri-party repurchase agreement dated 9/30/13 with Citigroup Global Markets, Inc./Salomon Brothers due 10/1/13 — maturity value of $125,622,349 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.202% to 7.50% and due dates ranging from 12/1/13 to 8/15/48, valued at $339,660,000) 125,622,000 125,622,000 Interest in $74,300,000 joint tri-party repurchase agreement dated 9/30/13 with Credit Suisse Securities (USA), LLC due 10/1/13 — maturity value of $16,000,049 for an effective yield of 0.11% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.15% to 9.81% and due dates ranging from 10/24/13 to 12/15/66, valued at $78,018,810) 16,000,000 16,000,000 Interest in $105,000,000 joint tri-party repurchase agreement dated 9/30/13 with Deutsche Bank Securities, Inc. due 10/1/13 — maturity value of $95,000,396 for an effective yield of 0.15% (collateralized by various mortgage backed securities and a U.S. Treasury note with coupon rates ranging from 0.25% to 3.581% and due dates ranging from 4/15/16 to 8/20/42, valued at $107,100,001) 95,000,000 95,000,000 Interest in $235,510,000 joint tri-party repurchase agreement dated 9/30/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 10/1/13 — maturity value of $125,621,279 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from 1.013% to 7.868% and due dates ranging from 12/1/16 to 12/1/47, valued at $240,220,201) 125,621,000 125,621,000 Total repurchase agreements (cost $369,862,000) Maturity Principal COMMERCIAL PAPER (25.2%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.252 9/5/14 $17,500,000 $17,500,000 Barclays Bank PLC CCP 144A, Ser. 10-1 (United Kingdom) 0.180 11/13/13 7,300,000 7,298,431 BPCE SA (France) 0.135 10/1/13 7,375,000 7,375,000 Canada (Government of) (Canada) 0.170 10/9/13 7,350,000 7,349,722 Coca-Cola Co. (The) 0.130 12/20/13 21,075,000 21,068,912 COFCO Capital Corp. (Rabobank Nederland/NY (LOC)) 0.200 10/10/13 8,600,000 8,599,570 Commonwealth Bank of Australia (Australia) 0.220 12/23/13 12,750,000 12,743,533 Commonwealth Bank of Australia 144A (Australia) 0.302 3/28/14 9,200,000 9,200,000 DnB Bank ASA (Norway) 0.180 10/9/13 12,500,000 12,499,500 DnB Bank ASA 144A (Norway) 0.250 2/3/14 9,100,000 9,092,101 Export Development Canada (Canada) 0.150 11/21/13 5,500,000 5,498,831 Export Development Canada (Canada) 0.130 2/3/14 8,000,000 7,996,389 General Electric Capital Corp. 0.200 12/20/13 21,650,000 21,640,378 HSBC USA, Inc. (United Kingdom) 0.280 10/2/13 3,925,000 3,924,969 HSBC USA, Inc. (United Kingdom) 0.271 4/4/14 5,350,000 5,342,577 24 Money Market Fund Maturity Principal COMMERCIAL PAPER (25.2%)* cont. Yield (%) date amount Value HSBC USA, Inc. (United Kingdom) 0.200 12/16/13 $12,200,000 $12,194,849 ICICI Bank, Ltd./Hong Kong (Wells Fargo Bank, NA (LOC)) (Hong Kong) 0.230 12/17/13 3,500,000 3,498,278 ICICI Bank, Ltd./Hong Kong (Wells Fargo Bank, NA (LOC)) (Hong Kong) 0.200 10/23/13 7,000,000 6,999,144 JPMorgan Chase & Co. 0.250 11/7/13 15,000,000 14,996,146 National Australia Funding Delaware, Inc. 0.220 2/24/14 21,500,000 21,480,817 Nestle Finance International, Ltd. (Switzerland) 0.110 12/12/13 10,500,000 10,497,690 Nordea Bank AB 144A (Sweden) 0.200 11/15/13 2,400,000 2,399,400 Prudential PLC (United Kingdom) 0.230 1/13/14 14,750,000 14,740,199 Rabobank USA Financial Corp. (Netherlands) 0.180 12/16/13 8,750,000 8,746,675 RBS Holdings USA, Inc. 0.100 10/2/13 7,100,000 7,099,980 Standard Chartered Bank/New York 0.200 11/1/13 6,000,000 5,998,967 Standard Chartered Bank/New York 144A 0.220 12/9/13 8,300,000 8,296,500 State Street Corp. 0.160 12/5/13 13,600,000 13,596,071 State Street Corp. 0.130 10/10/13 7,800,000 7,799,747 Sumitomo Mitsui Banking Corp. (Japan) 0.240 12/9/13 14,600,000 14,593,284 Sumitomo Mitsui Banking Corp. (Japan) 0.215 12/18/13 3,500,000 3,498,370 Svenska Handelsbanken, Inc. 144A (Sweden) 0.250 10/2/13 7,025,000 7,024,951 Toyota Motor Credit Corp. 0.220 3/11/14 15,000,000 14,985,242 Toyota Motor Credit Corp. 0.200 11/25/13 6,795,000 6,792,924 UBS Finance Delaware, LLC (Switzerland) 0.130 10/9/13 6,000,000 5,999,827 Westpac Banking Corp. 144A (Australia) 0.310 11/1/13 9,000,000 9,001,163 Westpac Banking Corp. 144A (Australia) 0.240 9/19/14 2,925,000 2,925,000 Total commercial paper (cost $360,295,137) MUNICIPAL BONDS Maturity Principal AND NOTES (15.8%)* Yield (%) date Rating** amount Value Connecticut (1.5%) State of Connecticut Health & Education Facilities Authority Commercial Paper (Yale University), Ser. S-2 0.090 12/5/13 VMIG1 $13,825,000 $13,825,000 Yale University Commercial Paper 0.100 11/6/13 P–1 7,500,000 7,499,250 District of Columbia (0.4%) American University Commercial Paper, Ser. A 0.180 10/21/13 A–1 6,200,000 6,199,380 Illinois (0.3%) Illinois State Educational Facilities Authority VRDN (University of Chicago), Ser. B M 0.070 7/1/33 VMIG1 4,625,000 4,625,000 Indiana (0.4%) Indiana Finance Authority Commercial Paper (Trinity Health Credit Group), Ser. 08D-2 0.090 10/1/13 VMIG1 5,100,000 5,100,000 Money Market Fund 25 MUNICIPAL BONDS Maturity Principal AND NOTES (15.8%)* cont. Yield (%) date Rating** amount Value Kentucky (0.8%) Kentucky State Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C M 0.050 5/1/34 VMIG1 $11,000,000 $11,000,000 Maryland (2.1%) Howard County Commercial Paper, Ser. 11 0.100 10/8/13 P–1 7,250,000 7,250,000 Johns Hopkins University Commercial Paper, Ser. B 0.120 11/4/13 P–1 4,000,000 4,000,000 Johns Hopkins University Commercial Paper, Ser. B 0.110 10/1/13 P–1 5,773,000 5,773,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 12/10/13 P–1 5,540,000 5,540,000 Johns Hopkins University Commercial Paper, Ser. C 0.110 1/7/14 P–1 7,900,000 7,900,000 Massachusetts (0.8%) President and Fellows of Harvard College Commercial Paper 0.120 10/8/13 P–1 11,675,000 11,674,728 Michigan (0.6%) Trinity Health Corporation Commercial Paper 0.100 11/20/13 P–1 9,100,000 9,098,736 Minnesota (0.5%) Rochester Health Care Facilities VRDN (Mayo Clinic), Ser. B M 0.070 11/15/38 VMIG1 6,830,000 6,830,000 New Jersey (1.1%) Princeton University Commercial Paper 0.110 10/15/13 P–1 3,500,000 3,500,000 Princeton University Commercial Paper 0.100 12/16/13 P–1 11,600,000 11,600,000 North Carolina (1.0%) Duke University Commercial Paper, Ser. B-98 0.110 1/14/14 P–1 11,375,000 11,371,351 Wake County VRDN, Ser. A M 0.060 3/1/26 VMIG1 2,000,000 2,000,000 Wake County VRDN, Ser. B M 0.060 3/1/24 VMIG1 1,500,000 1,500,000 Ohio (0.5%) Ohio State VRDN (Infrastructure Improvement), Ser. B M 0.060 8/1/17 VMIG1 6,660,000 6,660,000 Texas (3.2%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.120 12/10/13 P–1 3,850,000 3,850,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.110 10/1/13 P–1 2,502,000 2,502,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.090 10/3/13 P–1 4,200,000 4,200,000 26 Money Market Fund MUNICIPAL BONDS Maturity Principal AND NOTES (15.8%)* cont. Yield (%) date Rating** amount Value Texas cont. Harris County Health Facilities Development Authority VRDN (Texas Children’s Hospital), Ser. B-1 M 0.070 10/1/29 VMIG1 $3,665,000 $3,665,000 Texas Public Finance Authority Commercial Paper, Ser. 03 0.100 10/8/13 P–1 10,421,000 10,421,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.100 12/5/13 P–1 3,250,000 3,250,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.100 12/4/13 P–1 15,998,000 15,998,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.090 10/8/13 P–1 2,000,000 2,000,000 Virginia (1.3%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.080 10/2/13 P–1 3,775,000 3,775,000 The Rector and Visitors of The University of Virginia Commercial Paper, Ser. 03-A 0.110 10/2/13 P–1 15,500,000 15,500,000 Wisconsin (1.3%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, NA (LOC)) M 0.070 8/15/33 VMIG1 17,880,000 17,880,000 Total municipal bonds and notes (cost $225,987,445) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (13.3%)* Yield (%) date amount Value Alpine Securitization Corp. (Switzerland) 0.140 10/17/13 $7,350,000 $7,349,543 Bedford Row Funding Corp. 0.281 5/19/14 5,000,000 4,991,056 Chariot Funding, LLC 144A 0.250 11/5/13 7,100,000 7,098,274 Chariot Funding, LLC 144A 0.240 12/18/13 15,000,000 14,992,200 Fairway Finance, LLC 144A (Canada) 0.189 3/31/14 11,900,000 11,900,000 Gemini Securitization Corp., LLC 0.130 10/17/13 5,750,000 5,749,668 Gotham Funding Corp. (Japan) 0.180 12/6/13 13,100,000 13,095,677 Jupiter Securitization Co., LLC 0.240 12/11/13 5,700,000 5,697,302 Jupiter Securitization Co., LLC 0.240 11/25/13 16,400,000 16,393,987 Liberty Street Funding, LLC (Canada) 0.150 11/12/13 4,600,000 4,599,195 Manhattan Asset Funding Co., LLC (Japan) 0.180 10/21/13 4,250,000 4,249,575 MetLife Short Term Funding, LLC 0.160 12/9/13 10,000,000 9,996,933 MetLife Short Term Funding, LLC 0.150 11/4/13 3,450,000 3,449,511 MetLife Short Term Funding, LLC 0.120 10/3/13 8,600,000 8,599,943 Old Line Funding, LLC 144A 0.223 3/3/14 7,200,000 7,200,000 Old Line Funding, LLC 144A 0.220 12/6/13 14,250,000 14,244,253 Regency Markets No. 1, LLC 144A 0.150 10/21/13 22,275,000 22,273,144 Money Market Fund 27 Maturity Principal ASSET-BACKED COMMERCIAL PAPER (13.3%)* cont. Yield (%) date amount Value Straight-A Funding, LLC 144A, Ser. 1 0.070 10/7/13 $7,150,000 $7,149,917 Thunder Bay Funding, LLC 0.200 11/21/13 5,113,000 5,111,551 Thunder Bay Funding, LLC 144A 0.220 12/23/13 16,750,000 16,741,504 Total asset-backed commercial paper (cost $190,883,233) Interest Maturity Principal CERTIFICATES OF DEPOSIT (11.3%)* rate (%) date amount Value Bank of America, NA 0.170 10/23/13 $7,350,000 $7,350,000 Bank of Montreal/Chicago, IL (Canada) 0.160 12/23/13 10,150,000 10,150,000 Bank of Nova Scotia/Houston FRN 0.246 9/4/14 17,500,000 17,500,000 Bank of Tokyo-Mitsubishi UFJ, Ltd./Sydney (Australia) 0.210 10/21/13 8,900,000 8,898,962 Canadian Imperial Bank of Commerce/ New York, NY FRN (Canada) 0.254 6/13/14 17,500,000 17,503,801 Citibank, NA 0.140 11/1/13 7,150,000 7,150,000 JPMorgan Chase Bank, NA 0.200 3/18/14 7,000,000 7,000,000 Mizuho Bank, Ltd./NY 0.210 12/16/13 7,300,000 7,300,000 Nordea Bank Finland PLC/New York 0.220 3/12/14 19,625,000 19,625,000 Royal Bank of Canada/New York, NY FRN (Canada) 0.290 6/24/14 14,350,000 14,350,000 Svenska Handelsbanken/New York, NY (Sweden) 0.210 11/15/13 14,750,000 14,750,092 Toronto-Dominion Bank/NY (Canada) 0.300 4/22/14 7,700,000 7,700,000 Toronto-Dominion Bank/NY FRN (Canada) 0.266 10/21/13 12,500,000 12,500,000 Westpac Banking Corp./NY FRN (Australia) 0.296 7/18/14 9,500,000 9,500,000 Total certificates of deposit (cost $161,277,855) MUTUAL FUNDS (4.1%)* Shares Value Putnam Money Market Liquidity Fund 0.05% L 58,235,503 $58,235,503 Total mutual funds (cost $58,235,503) Interest Maturity Principal TIME DEPOSITS (1.5%)* rate (%) date amount Value Australia & New Zealand Banking Group, Ltd./ Cayman Islands (Cayman Islands) 0.080 10/1/13 $21,000,000 $21,000,000 Total time deposits (cost $21,000,000) Interest Maturity Principal U.S. TREASURY OBLIGATIONS (1.2%)* rate (%) date amount Value U.S. Treasury Notes 2.250 5/31/14 $16,950,000 $17,188,180 Total U.S. treasury obligations (cost $17,188,180) Interest Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (1.0%)* rate (%) date amount Value Federal Home Loan Mortgage Corp. unsec. notes, MTN 0.130 2/7/14 $14,570,000 $14,569,072 Total U.S. government agency obligations (cost $14,569,072) 28 Money Market Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (0.8%)* rate (%) date amount Value Wells Fargo Bank, NA sr. unsec. notes FRN, Ser. MTN M 0.304 7/15/19 $11,000,000 $10,999,997 Total corporate bonds and notes (cost $10,999,997) TOTAL INVESTMENTS Total investments (cost $1,430,298,422) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carrycoupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is thecurrent interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,431,994,373. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. M The security’s effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received,if any (as a percentage of Portfolio Value): United States 74.4% Norway 1.5% Canada 7.0 Cayman Islands 1.5 Australia 4.9 Hong Kong 0.7 United Kingdom 3.0 Netherlands 0.6 Japan 2.5 France 0.5 Sweden 1.7 Total 100.0% Switzerland 1.7 Money Market Fund 29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $190,883,233 $— Certificates of deposit — 161,277,855 — Commercial paper — 360,295,137 — Corporate bonds and notes — 10,999,997 — Municipal bonds and notes — 225,987,445 — Mutual funds 58,235,503 — — Repurchase agreements — 369,862,000 — Time deposits — 21,000,000 — U.S. government agency obligations — 14,569,072 — U.S. treasury obligations — 17,188,180 — Totals by level $— The accompanying notes are an integral part of these financial statements. 30 Money Market Fund Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $1,002,200,919 Affiliated issuers (identified cost $58,235,503) (Note 5) 58,235,503 Repurchase agreements (identified cost $369,862,000) 369,862,000 Cash 824 Interest and other receivables 427,052 Receivable for shares of the fund sold 5,873,643 Receivable from Manager (Note 2) 45,051 Total assets LIABILITIES Payable for shares of the fund repurchased 3,533,152 Payable for custodian fees (Note 2) 8,651 Payable for investor servicing fees (Note 2) 399,323 Payable for Trustee compensation and expenses (Note 2) 492,020 Payable for administrative services (Note 2) 5,881 Distributions payable to shareholders 11,854 Other accrued expenses 199,738 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,433,198,970 Accumulated net realized loss on investments (Note 1) (1,204,597) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,306,628,316 divided by 1,309,350,938 shares) $1.00 Net asset value and offering price per class B share ($13,952,190 divided by 13,981,402 shares)* $1.00 Net asset value and offering price per class C share ($26,081,929 divided by 26,135,223 shares)* $1.00 Net asset value, offering price and redemption price per class M share ($29,195,754 divided by 29,256,518 shares) $1.00 Net asset value, offering price and redemption price per class R share ($35,167,065 divided by 35,241,714 shares) $1.00 Net asset value, offering price and redemption price per class T share ($20,969,119 divided by 21,012,505 shares) $1.00 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Money Market Fund 31 Statement of operations Year ended 9/30/13 INVESTMENT INCOME Interest (including interest income of $19,650 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 4,282,889 Investor servicing fees (Note 2) 2,431,979 Custodian fees (Note 2) 25,062 Trustee compensation and expenses (Note 2) 134,774 Distribution fees (Note 2) 425,507 Administrative services (Note 2) 42,071 Other 562,307 Fees waived and reimbursed by Manager (Note 2) (5,195,953) Total expenses Expense reduction (Note 2) (8,981) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 61,081 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Money Market Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $147,276 $170,971 Net realized gain on investments 61,081 115,951 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (135,654) (156,652) Class B (1,567) (2,153) Class C (2,486) (2,759) Class M (2,796) (2,888) Class R (2,566) (1,955) Class T (2,199) (2,963) Decrease from capital share transactions (Note 4) (81,032,371) (369,097,072) Total decrease in net assets NET ASSETS Beginning of year 1,512,965,655 1,881,945,175 End of year (including distributions in excess of net investment income of $— and $8, respectively) The accompanying notes are an integral part of these financial statements. Money Market Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment Net asset value, Net realized Total from From Total Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment net investment distribu- Net asset value, Total return at net end of period to average to average Period ended of period income (loss) on investments operations income tions end of period asset value (%) a (in thousands) netassets (%) b,c netassets (%) c Class A September 30, 2013 .0001 — d (.0001) .18 .01 September 30, 2012 .0001 .0001 (.0001) .23 .01 September 30, 2011 .0001 .0001 (.0001) .22 .01 September 30, 2010 .0001 (.0003) (.0005) .32 — e September 30, 2009 .0091 (.0001) (.0086) .56 f .98 f Class B September 30, 2013 .0001 — d (.0001) .18 .01 September 30, 2012 .0001 .0001 (.0001) .23 .01 September 30, 2011 .0001 .0001 (.0001) .22 .01 September 30, 2010 .0001 (.0003) (.0005) .32 .01 September 30, 2009 .0060 (.0001) (.0054) .91 f .68 f Class C September 30, 2013 .0001 — d (.0001) .18 — e September 30, 2012 .0001 .0001 (.0001) .23 .01 September 30, 2011 .0001 .0001 (.0001) .22 .01 September 30, 2010 .0001 (.0003) (.0005) .32 — e September 30, 2009 .0060 (.0001) (.0054) .89 f .62 f Class M September 30, 2013 .0001 — d (.0001) .18 .01 September 30, 2012 .0001 .0001 (.0001) .23 .01 September 30, 2011 .0001 .0001 (.0001) .22 .01 September 30, 2010 .0001 (.0003) (.0005) .32 — e September 30, 2009 .0080 (.0001) (.0074) .68 f .83 f Class R September 30, 2013 .0001 — d (.0001) .18 — e September 30, 2012 .0001 .0001 (.0001) .23 .01 September 30, 2011 .0001 .0001 (.0001) .22 .01 September 30, 2010 .0001 (.0003) (.0005) .32 — e September 30, 2009 .0060 (.0001) (.0054) .84 f .43 f Class T September 30, 2013 .0001 — d (.0001) .18 .01 September 30, 2012 .0001 .0001 (.0001) .23 .01 September 30, 2011 .0001 .0001 (.0001) .22 .01 September 30, 2010 .0001 (.0003) (.0005) .32 — e September 30, 2009 .0073 (.0001) (.0067) .74 f .64 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Money Market Fund Money Market Fund 35 Financial highlights (Continued) a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 9/30/13 9/30/12 9/30/11 9/30/10 9/30/09 Class A 0.32% 0.29% 0.28% 0.20% 0.02% Class B 0.82 0.79 0.78 0.70 0.17 Class C 0.82 0.79 0.78 0.70 0.19 Class M 0.47 0.44 0.43 0.35 0.05 Class R 0.82 0.79 0.78 0.70 0.24 Class T 0.57 0.54 0.53 0.45 0.09 d Amount represents less than $0.0001 per share. e Amount represents less than 0.01% of average net assets. f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount: Percentage of average net assets September 30, 2009 0.03% The accompanying notes are an integral part of these financial statements. 36 Money Market Fund Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Money Market Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. The fund may also invest in U.S. dollar denominated foreign securities of these types. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classT shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR and classT shares also are generally not subject to a contingent deferred sales charge. In addition to the standard offering of classA shares, they are also sold to certain college savings plans and other Putnam funds. ClassB shares convert to classA shares after approximately eight years and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, classR and classT shares may differ based on each class’ distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Money Market Fund 37 Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2013, the fund had a capital loss carryover of $1,204,598 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $683,177 N/A $683,177 September 30, 2017 521,421 N/A 521,421 September 30, 2019 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result 38 Money Market Fund of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund required no such reclassifications. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Undistributed ordinary income $11,851 Capital loss carryforward (1,204,598) The aggregate identified cost on a financial reporting and tax basis is the same. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.240% of the next $50 billion, 0.390% of the next $5 billion, 0.220% of the next $50 billion, 0.340% of the next $10 billion, 0.210% of the next $100 billion and 0.290% of the next $10 billion, 0.205% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were reduced by $5,195,953 as a result of this limit, and the net yield at the close of the reporting period was 0.01%. This includes the following amounts per class of class specific distribution fees from the fund: Money Market Fund 39 Distribution fee waived ClassA $— ClassB 78,062 ClassC 123,313 ClassM 41,695 ClassR 127,683 ClassT 54,754 Total PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Effective July 1, 2013, Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Prior to July 1, 2013, the annual rate that Putnam Management paid for these services was 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,240,405 ClassR 42,408 ClassB 25,913 ClassT 36,326 ClassC 40,818 Total ClassM 46,109 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $8,981 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,087, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classB, classC, classM, classR and classT shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments 40 Money Market Fund by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.75%, 1.00%, 1.00%, 1.00% and 0.35% of the average net assets attributable to classB, classC, classM, classR and classT shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.50%, 0.50%, 0.15%, 0.50% and 0.25% of the average net assets attributable to classB, classC, classM, classR and classT shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassB $78,062 ClassR 127,683 ClassC 123,313 ClassT 54,754 ClassM 41,695 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $29,052 and $1,933, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA and classT shares and up to 0.15% for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA, classM or classT shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $101,615,712,690 and $101,750,658,989, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 870,391,557 $870,391,557 799,706,693 $799,706,693 Shares issued in connection with reinvestment of distributions 117,867 117,867 134,040 134,040 870,509,424 870,509,424 799,840,733 799,840,733 Shares repurchased (962,496,125) (962,496,125) (1,140,901,491) (1,140,901,491) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 8,594,173 $8,594,173 9,389,159 $9,389,159 Shares issued in connection with reinvestment of distributions 1,125 1,125 1,503 1,503 8,595,298 8,595,298 9,390,662 9,390,662 Shares repurchased (12,648,608) (12,648,608) (19,071,013) (19,071,013) Net decrease Money Market Fund 41 Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 33,984,729 $33,984,729 27,361,209 $27,361,209 Shares issued in connection with reinvestment of distributions 2,150 2,150 2,311 2,311 33,986,879 33,986,879 27,363,520 27,363,520 Shares repurchased (30,933,578) (30,933,578) (35,396,340) (35,396,340) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 33,689,489 $33,689,489 28,575,526 $28,575,526 Shares issued in connection with reinvestment of distributions 2,323 2,323 2,344 2,344 33,691,812 33,691,812 28,577,870 28,577,870 Shares repurchased (33,049,723) (33,049,723) (31,306,933) (31,306,933) Net increase (decrease) Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 39,816,870 $39,816,870 18,075,172 $18,075,172 Shares issued in connection with reinvestment of distributions 2,483 2,483 1,883 1,883 39,819,353 39,819,353 18,077,055 18,077,055 Shares repurchased (24,039,468) (24,039,468) (17,152,455) (17,152,455) Net increase Year ended 9/30/13 Year ended 9/30/12 ClassT Shares Amount Shares Amount Shares sold 8,526,075 $8,526,075 12,220,621 $12,220,621 Shares issued in connection with reinvestment of distributions 2,136 2,136 2,779 2,779 8,528,211 8,528,211 12,223,400 12,223,400 Shares repurchased (12,995,846) (12,995,846) (20,742,080) (20,742,080) Net decrease Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $171 $58,235,503 $171 $19,650 $58,235,503 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 42 Money Market Fund Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Money Market Fund 43 Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $111,613 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 44 Money Market Fund About the Trustees Independent Trustees Money Market Fund 45 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 46 Money Market Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Money Market Fund 47 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 48 Money Market Fund Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund ® with automatically adjusting allocations to Absolute Return 300 Fund ® stocks, bonds, and money market instruments, Absolute Return 500 Fund ® becoming more conservative over time. Absolute Return 700 Fund ® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Money Market Fund 49 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 50 Money Market Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Auditors Compliance Liaison PricewaterhouseCoopers LLP Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer Money Market Fund 51 This report is for the information of shareholders of Putnam Money Market Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 52 Money Market Fund Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2013	$91,529	$	$4,010	$ — September 30, 2012	$107,675	$	$4,165	$3,655 For the fiscal years ended September 30, 2013 and September 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $154,010 and $169,828 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
